AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                         Western District of Arkansas
          UNITED STATES OF AMERICA                                      Judgment in a Criminal Case
                     v.                                                 (For Revocation of Probation or Supervised Release)


                                                                        Case No.           1:13CR10019-02
                  JEFFERY EKOWA
                                                                        USM No.                11902-010
                                                                                                       Alex Wynn
                                                                                                   Defendant’s Attorney
THE DEFENDANT:
      admitted guilt to violation of condition(s)       Conditions listed below           of the term of supervision.
      was found in violation of condition(s) count(s)                                 after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                               Violation Ended
                             Mandatory Condition – New criminal offense (Battery 3rd, Crim.
One                          Mischief 1st)                                                                     10/18/2017




       The defendant is sentenced as provided in pages 2 through 2                    of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
      The defendant has not violated condition(s)                           and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec.              8591                                            02/13/2019
                                                                                              Date of Imposition of Judgment
Defendant’s Year of Birth:         1987
                                                                                                /s/ Susan O. Hickey
City and State of Defendant’s Residence:                                                            Signature of Judge
                  El Dorado, Arkansas
                                                                                  Honorable Susan O. Hickey, U.S. District Judge
                                                                                                 Name and Title of Judge


                                                                                                  February 14, 2019
                                                                                                           Date
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment

                                                                                                 Judgment — Page   2       of   2
DEFENDANT:                JEFFERY EKOWA
CASE NUMBER:              1:13CR10019-02


                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :

                  Time served in federal custody. No supervision to follow the term of imprisonment.




        The court makes the following recommendations to the Bureau of Prisons:




        The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:
             at                                       a.m.           p.m.       on                                     .
             as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             before 2 p.m. on                                               .
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




        Defendant delivered on                                                        to

at                                                 with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL


                                                                            By
                                                                                           DEPUTY UNITED STATES MARSHAL
